Citation Nr: 1746908	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  The propriety of reduction of the disability rating for service-connected left knee traumatic arthritis from 30 percent to 10 percent, effective October 1, 2011.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Spector, Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to January 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In his May 2014 substantive appeal, the Veteran requested a hearing before the Board.  However, a July 2017 letter from the Veteran's representative indicated that he wanted to withdraw his request for hearing scheduled that month.  Therefore, the Veteran's request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(e).

The Board also notes that the Veteran submitted a February 2017 notice of disagreement (NOD) with a February 2016 rating decision, challenging the continued evaluation for his service-connected other specified trauma-stressor related disorder (previously rated as posttraumatic stress disorder).  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of a statement of the case (SOC) is not required at this time. See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

The Board notes that the current appeal stems from the reduction in the rating for the Veteran's service-connected left knee traumatic arthritis from 30 percent to 10 percent.  In addition to seeking restoration of the 30 percent rating, the Veteran has contended that he is entitled to an increased evaluation for his service-connected left knee disability.  The Board does not have jurisdiction over the matter, and it is referred to the RO for adjudication.  In this decision, the Board addresses only the issue of whether the reduction was proper.  Peyton v. Derwinski, 1 Vet. App. 282 (1991) (holding that an appeal of a rating reduction is not an increased rating claim and cannot be adjudicated on that basis); see also Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (holding that where a Veteran's disability rating is reduced, the Board must determine whether the reduction of that rating was proper and may not phrase the issue in terms of entitlement to an increased rating).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO notified the Veteran of a proposed reduction in the rating for his service-connected left knee traumatic arthritis.  He was advised of his right to submit additional evidence and to request a predetermination hearing.

 2.  A July 2011 rating decision reduced the rating for the Veteran's service-connected left knee traumatic arthritis from 30 percent to 10 percent, effective October 1, 2011.

 3.  At the time of the July 2011 rating decision, the 30 percent rating for the Veteran's service-connected left knee traumatic arthritis had been in effect since May 4, 2006, which was a period of more than five years.

4.  At the time of the July 2011 rating decision, the record did not establish that a material improvement of the Veteran's service-connected left knee traumatic arthritis had actually occurred which resulted in an improvement in his ability to function under the ordinary conditions of life.


CONCLUSION OF LAW

Restoration of the 30 percent disability rating for left knee traumatic arthritis, effective October 1, 2011, is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Factual Background

The Veteran filed a claim for an increased rating for his left knee disability in May 2006.  In connection with the claim, he was afforded a June 2006 VA examination during which he reported that he wore a brace on his left knee when walking and took alieve or Motrin as needed for pain, which did not help much.  The Veteran was able to stand for 15 to 30 minutes and walk more than a quarter of a mile but less than one mile.  He reported that left knee was giving way and pops when getting up and that he has pain, stiffness, weakness, and swelling if standing on concrete.  The Veteran indicated that he has severe flare-ups every two to three weeks for hours and that he would have to get off his knee.  He had an antalgic gait and abnormal weight-bearing.  His range of motion was flexion to 120 degrees on active motion and 125 degrees on passive motion, with pain beginning at 120 degrees.  He had extension from 0 to 15 degrees on active and passive motion, with pain starting at 10 degrees.  The examiner noted that the Veteran had crepitation and that the patella was not movable.  He diagnosed the Veteran with degenerative joint disease of the left knee.  The Veteran's daily activities of chores, shopping, recreation, traveling were mildly affected by his left knee disability, exercise was moderately affected, and sports was prevented.

In a July 2006 rating decision, the RO increased the Veteran's disability rating to 30 percent, effective May 4, 2006, under Diagnostic Code 5010-5257.  The RO noted that the increase for the Veteran's traumatic arthritis of the left knee was based on his limitation of motion with flexion limited to 15 degrees (although the examination report showed flexion 120 degrees on active motion and 125 degrees on passive motion, with pain beginning at 120 degrees).  

The Veteran filed a claim for TDIU in June 2010.  

The Veteran' treatment records show that, in February 2010, it was noted that the Veteran's knees gave way, resulting in falls.  Otherwise, the Veteran denied having constant gait imbalance other than a feeling of insecurity/instability around the knees for which he used knee braces.  He had severe bilateral knee arthritis and some instability.  He was informed that, if he lost weight, he could undergo bilateral knee replacements.  It was noted that he had intermittent gait imbalance with falls.  His symptoms were mostly related to severe knee arthritis with meniscal tears, causing sudden instability of the knees.  In an August 2010 record, the Veteran reported that he fell two to three times in the last year due to his knee giving out.

In connection with the TDIU claim, the Veteran was afforded a joints VA examination in September 2010.  During that examination, he reported that o he had seen many providers over the years and was going to have a left knee replacement after he lost weight.  His current treatment for the left knee was bracing, medicated cream, and medication twice daily "when real bad."  The examiner noted that the Veteran's left knee had no giving way or instability, but had stiffness, weakness, symptoms of inflammation, and tenderness.  He was able to stand more than one, but less than three hours and able to walk a quarter of a mile.  His gait was upright and steady, yet his propulsion was mildly slowed, and he frequently wore a knee brace.  Upon examination, the left knee had grinding; flexion from 0 to 130 degrees; extension to 0 degrees; pain with active motion; and objective evidence of pain following repetitive motion.  The examiner noted that there was no effusion, redness, lateral instability, or abnormal patellar mobility bilaterally, and negative McMurray and drawer signs bilaterally.  The examiner noted a diagnosis of mild to moderate degenerative joint disease of the left knee.  Additionally, it was noted that the Veteran's left knee disability had mild effects on his daily activities, to include chores, shopping, exercise, sports, and recreation.

In an April 2011 rating decision, the RO notified the Veteran of a proposed reduction in the rating for his service-connected left knee traumatic arthritis.  He was advised of his right to submit additional evidence and to request a predetermination hearing.  The reduction was proposed based on a September 2010 VA examination, which noted painful or limited motion of a major joint or group of minor joints.

The Veteran was afforded a general VA examination in May 2011 during which he reported left knee pain and instability; flare-ups that resulted in falls; weekly flare-ups caused by standing more than 30 minutes; and use of a knee brace.  He had flexion from 0 to 130 degrees and extension to 0 degrees.  There was no objective evidence of pain on active motion or at least three repetitions of range of motion.  The examiner noted a diagnosis of degenerative arthritis of the left knee with decreased mobility and pain.  

In a July 2011 rating decision, the RO reduced the rating for the Veteran's service-connected left knee traumatic arthritis from 30 percent to 10 percent, effective October 1, 2011.  The RO noted that the rating was reduced to 10 percent because the record showed recurrent subluxation or lateral instability of the knee, which was slight.

The Veteran appealed the RO's determination, arguing that his left knee disability had not improved. 

Subsequent records show that, at a January 2012 physical therapy outpatient consultation, it was noted that the Veteran had a history of osteoarthritis of the knees since at least 2008 and was referred by his primary care physician for an evaluation and treatment.  He reported that he was told that he needed a left knee replacement, but needed to lose weight before it would be considered.  He indicated both knees had gradually worsened to the point where he could barely tolerate standing or walking on hard surfaces for 15 minutes or less.  He reported that his knees were painful even at night when he was trying to sleep and that he was very restless.  He also noted that previous therapy and exercises only helped for a couple hours and that the hinged knee braces helped most.  Additionally, in a May 2012 record, the Veteran reported that he fell twice in the past year due to his knee giving way.  In November 2012 record, the Veteran indicated that his knee pain continued and was worsening.  In January 2013, the Veteran reported symptoms of his left knee, to include a pain assessment of 10 out of 10, throbbing, burning, constant aching, and effects on his sleep and daily activity.   

The Veteran was afforded another VA examination in December 2013 to evaluate his knees at which time it was noted that the Veteran had not had a total knee replacement.  He reported that his left knee was painful and constantly aggravated with prolonged walking or standing on concrete.  Upon examination, his flexion was to 140 degrees, extension was to 0 degrees, and all joint stability tests were normal.   The examiner noted that there was no supporting evidence for left knee pain; weakness; fatigability; flare-ups, or incoordination to significantly limit functional ability; when the joint was used repeatedly over a period of time; and/or additional limitation due to pain, weakness, fatigability or incoordination based upon subjective and objective evidence as outlined within body of the report.

On September 25, 2015, the Veteran noted that he was not sleeping well, primarily due to knee pain.  It was also noted that he also had limitations with physical restriction with bilateral knee pain.  In August 2015, the Veteran was treated by physical therapy for knee issues.  In July 2015, he complained of chronic bilateral knee pain unchanged, but managed well.  It was noted that he needed a brace for both knees.  X-rays of the knees obtained in May 2015 showed stable degenerative change.  

Applicable Law 

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. Id. 

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).

Once the five year requirement of 38 C.F.R. § 3.344 has been satisfied, a reduction of the pertinent rating percentages can only be effected if the reduction complies with the provisions of 38 C.F.R. § 3.344(a).  The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

Specifically, the Court requires that adjudicators must: (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, at 419-20.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the knee, see 38 C.F.R. § 4.45) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint.  See VAOPGCPREC 09-04 (September 17, 2004).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a Veteran's knee disability is rated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Diagnostic Code 5263 provides a 10 percent rating for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71a, Diagnostic Code 5263.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the appellant's disability rating.  As noted above, the RO issued a rating decision in April 2011 advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The July 2011 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  The Board therefore finds that the requirements of 38 C.F.R. § 3.105(e) were met.

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.  As delineated in detail above, at the time of the July 2011 rating decision at issue in this case, the 30 percent rating for the Veteran's service-connected left knee disability had been in effect since May 4, 2006, which was a period of more than five years.  Therefore, compliance with the provisions of 38 C.F.R. § 3.344(a), which apply to evaluations in effect for five years or more, are for application in this case.

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. § 3.344 (a), the Board has reviewed the entire record.  The Board observes that the record reflects no consideration by either the September 2010 or May 2011 examiners or the RO as to whether all of the evidence of record clearly warranted the conclusion that sustained improvement in the Veteran's left knee disability had been demonstrated.  

The record lacks any indication that the RO considered whether the evidence clearly warranted the conclusion that sustained improvement in the Veteran's service-connected left knee disability had been demonstrated and whether such improvement would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  In fact, the Board observes that additional evidence received after the reduction includes additional private medical records that continued to show that the Veteran had yet to undergo a left total knee replacement and reported worsening symptoms of his left knee. 

In the July 2011 rating decision at issue, the RO determined that a reduction was warranted based on the findings of the September 2010 and April 2011 VA examinations.  In this regard, in the July 2011 rating decision that reduced the Veteran's left knee disability rating to 10 percent, the RO specifically noted that the Veteran's disability was to be rated based on recurrent subluxation or lateral instability of the knee which was slight, as the recent VA examinations did not show moderate subluxation or lateral instability of the knee. 

VA may not reduce a rating simply on the basis that the Veteran does not actually meet certain schedular criteria, unless the underlying disorder has shown improvement, or clear and unmistakable error (CUE) is shown in the determination to assign the disability rating (which the RO did not find here).  Although the RO stated that the Veteran's symptoms no longer satisfied the medical criteria for a 30 percent evaluation based upon findings from the September 2010 and April 2011 VA examinations, the RO did not discuss whether the evidence of record reflected an overall improvement in his left knee disability. 

The Board finds that the record is not sufficient to support a finding that there was an actual improvement in the Veteran's left knee disability or an improvement in his ability to function under the ordinary conditions of life and work. 

In this regard, the September 2010 and April 2011 VA examinations did not show any material improvement from the prior June 2006 VA examination, and the Veteran has not reported any improvement.  The June 2006 and September 2010 VA examiners both noted that the Veteran's left knee disability impacted his every day activities.  Additionally, at both the June 2006 and the September 2010 examinations, the Veteran reported left knee symptoms of pain, stiffness, weakness, and only being able to walk a quarter of a mile.  

The September 2010 examination even suggested a possible worsening of the Veteran's symptoms.  For example, during the June 2006 VA examination, the Veteran reported that he took Aleve or Motrin as needed for pain, whereas he reported his current treatment for his left knee was bracing, medicated cream, and medication twice daily "when real bad" at the September 2010 VA examination.  At the June 2006 VA examination, the Veteran reported severe flare-ups every two to three weeks for hours, whereas at the May 2011 VA examination, he stated he had weekly flare-ups resulting in falls.  In addition, he reported at the September 2010 VA examination that it was recommended that he have a total left knee replacement.  

With regard to the Veteran's range of motion, the June 2006 VA examination revealed flexion to 120 degrees on active motion and to 125 degrees on passive motion, with pain beginning at 120 degrees, and extension from 0 to 15 degrees on active and passive motion, with pain starting at 10 degrees.  The September 2010 and April 2011 VA examinations indicated that he Veteran's left knee flexion was 0 to 130 to 140 degrees and extension to 0 degrees.  Although the range of motion test conducted during the September 2010 and April 2011 VA examinations showed that the Veteran's left knee range of motion increased slightly since the June 2006 VA examination, there is no indication that the findings were a better reflection of the Veteran's actual level of disability. 

Based on the foregoing, the Board finds that the evidence of record at the time of the July 2011 rating decision did not show an actual improvement in the Veteran's service-connected left knee disability and his ability to function under the ordinary conditions of life and work, warranting a reduction from 30 percent to 10 percent.  If the RO believed that the 30 percent rating was granted in error, the reduction should have instead been based upon a finding of CUE.  Under these circumstances, the Board finds that the RO did not observe the applicable law and regulations in reducing the disability rating assigned for the Veteran's service-connected left knee disability from 30 percent to 10 percent, effective October 1, 2011, and restoration is warranted.



ORDER

Restoration of the 30 percent disability rating for left knee traumatic arthritis, effective October 1, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.



REMAND

The Veteran was most recently provided a VA examination for his diabetes mellitus in November 2015.  Thereafter, in the August 2017 informal hearing presentation, the Veteran's representative requested a remand for a new examination that considered the most recent medical records, positive lay evidence, and symptoms that the Veteran was presently experiencing.  The representative also noted that the evidence since the Veteran's last examination suggested that his symptoms associated with diabetes mellitus have worsened.  Additionally, the Veteran submitted a July 2017 letter from his treating physician, which stated that the Veteran asked the physician to state his restricted activities of daily living secondary to his diabetes and neuropathy.  He stated that the Veteran was insulin-dependent in addition to using multiple oral medications.  He also indicated that the Veteran's diabetes had been difficult to control because of his weight and subsequent insulin resistance.  His last hemoglobin A1c confirmed fair control.  
When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a more recent examination is needed to ascertain the current severity and manifestations of this disability.

With respect to the TDIU claim, the Veteran is currently service-connected for other specified trauma-stressor related disorder (previously rated as PTSD); diabetes mellitus, type II; residuals, adenocarcinoma of the prostate; peripheral neuropathy, right lower extremity; peripheral neuropathy, left lower extremity; peripheral neuropathy, right upper extremity; peripheral neuropathy, left upper extremity; traumatic arthritis, left knee; and erectile dysfunction.  His combined evaluation is 90 percent.

The October 2010 VA examiner noted that the Veteran functioned well in the workplace until taking regular retirement years ago.  The May 2011 examiner stated that none of the Veteran's service-connected disabilities rendered him incapable of gainful employment, as he demonstrated the ability to be employed given that he was presently employed in the ownership and management of rental property.  The December 2013 examiner stated that the Veteran's service-connected conditions did not impact his ability to work.  

Subsequently, the Veteran submitted a request for employment information in connection with the claim for disability benefits form.  The Veteran stated that he is not currently employed and that his last full-time employment was in 1989.

It does not appear that any of the VA examination reports of record address the combined effects of all of the Veteran's service-connected disabilities.  Therefore, the Board finds that a VA examination is needed to address the combined impact of his service-connected disabilities.

Lastly, in the July 2017 letter, the Veteran's physician stated that the Veteran's next regularly scheduled follow-up of his health problems was in August 2017.  As these records do not appear to be in the claims file, efforts should be made to obtain them on remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities, to include his diabetes mellitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  The Veteran should be provided the opportunity to submit any additional evidence, such as evidence from his former employers' regarding time lost from work and reasons for his termination.  Documentation from prior employers could be helpful in deciding the claim.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected type II diabetes mellitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's diabetes mellitus.  In particular, the examiner should address whether the Veteran requires insulin, restricted diet, and regulation of activities.  He or she should also state whether the Veteran had has had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations and the number of episodes per year, as well as whether he has visits to a diabetic care provider and the number of visits per month.  The examiner should further indicate whether the Veteran experienced progressive loss of weight and strength.

In addition, the examiner should identify any other complications of the Veteran's diabetes mellitus.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Thereafter, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities and resulting occupational impairment.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should note that the Veteran is service-connected for other specified trauma-stressor related disorder (previously rated as PTSD); diabetes mellitus, type II; residuals, adenocarcinoma of the prostate; peripheral neuropathy, right lower extremity; peripheral neuropathy, left lower extremity; peripheral neuropathy, right upper extremity; peripheral neuropathy, left upper extremity; traumatic arthritis, left knee; and erectile dysfunction.  The examiner should not consider any other nonservice-connected disabilities.

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, to include the effects of his medications for his service-connected disabilities, and industrial capacity.
 
The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

5.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


